Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 12-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi; Mehrdad M. et al. (US 5453124 A) in view of Bera; Kallol et al. (US 20090162260 A1). Moslehi teaches a semiconductor processing system (Figure 1,4-10) comprising: a gasbox (12; Figure 4) comprising: a first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) characterized by a first surface (top surface of 124; Figure 4,7) and a second surface (bottom surface of 124; Figure 4,7) opposite the first surface (top surface of 124; Figure 4,7), wherein the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) defines a central aperture (40; Figure 3,7) extending through the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) and providing a first fluid access through the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8); and a second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) coupled with the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) along the second surface (bottom surface of 124; Figure 4,7) of the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8), wherein the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) is characterized by a first surface (top surface of 122; Figure 4,6) and a second surface (bottom surface of 122; Figure 6) opposite the first surface (top surface of 122; Figure 4,6), wherein the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) defines a central aperture (40; Figure 4) axially aligned with the central aperture (40; Figure 3,7) of the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) and providing a first fluid access through the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8); wherein the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) defines a plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) within the first surface (top surface of 122; Figure 4,6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8), wherein the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) are fluidly isolated (26-38-40; Figure 7; column 3; lines 59-67) from the central aperture (40; Figure 3,7), and wherein the second surface (bottom surface of 124; Figure 4,7) of the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) and the first surface (top surface of 122; Figure 4,6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) define a flow path (“radially extending recesses”; Figure 6; column 6; lines 36-42) through the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9), each of the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) has an annular shape; the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) are separated from one another by a plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9); and Page 4 of 11Appl. No. 16/707,379each radially outward wall (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42) of the plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9) defines an same number (not claimed) of access positions (fluid paths between arcuate walls; Figure 6-Applicant’s 851; 7/26/22 statements; Figure 9) as a radially inward wall (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42) of the plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9), with each access position defining an opening in a respective one of the plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9) to fluidly join adjacent ones of the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) - claim 1
Moslehi further teaches:
The semiconductor processing system (Figure 1,4-10) of claim 1, wherein the gasbox (12; Figure 4) defines a central aperture (40; Figure 3,7) configured to receive a delivery tube (40; Figure 4), as claimed by claim 2.
The semiconductor processing system (Figure 1,4-10) of claim 1, wherein the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) are in fluid communication with one another to define a compound channel (compound “radially extending recesses”; Figure 3A; Applicant’s 846; Figure 9) extending radially outward along the gasbox (12; Figure 4), as claimed by claim 3
The semiconductor processing system (Figure 1,4-10) of claim 1, wherein the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) defines a port (36; Figure 7-Applicant’s 847; Figure 8) extending through the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) and providing a second fluid access (36-34; column 5; lines 58-61) through the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8), as claimed by claim 4
The semiconductor processing system (Figure 1,4-10) of claim 4, wherein the port (36; Figure 7-Applicant’s 847; Figure 8) provides fluid access (36-34; column 5; lines 58-61) to the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) defined in the first surface (top surface of 122; Figure 4,6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8), as claimed by claim 5
The semiconductor processing system (Figure 1,4-10) of claim 4, wherein Moslehi’s port (36; Figure 7-Applicant’s 847; Figure 8) is configured to provide fluid access (36-34; column 5; lines 58-61) to a channel of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) radially inward of one or more channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9), as claimed by claim 6
The semiconductor processing system (Figure 1,4-10) of claim 6, wherein the gasbox (12; Figure 4) defines one or more exit channels (exit channels at 22, 26, 30 of “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 949; Figures 9,10; See 9/27/21 response page 6) within the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) in the first surface (top surface of 122; Figure 4,6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8), as claimed by claim 7
The semiconductor processing system (Figure 1,4-10) of claim 7, wherein the one or more exit channels (exit channels at 22, 26, 30 of “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 949; Figures 9,10; See 9/27/21 response page 6) extend through the second surface (bottom surface of 122; Figure 6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8), as claimed by claim 8
A semiconductor processing system (Figure 1,4-10) gasbox (12; Figure 4) comprising: a first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) characterized by a first surface (top surface of 124; Figure 4,7) and a second surface (bottom surface of 124; Figure 4,7) opposite the first surface (top surface of 124; Figure 4,7), and a second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) coupled with the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) along the second surface1 (bottom surface of 124; Figure 4,7) of the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8), wherein the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) is characterized by a first surface (top surface of 122; Figure 4,6) and a second surface (bottom surface of 122; Figure 6) opposite the first surface (top surface of 122; Figure 4,6), wherein the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) defines a plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) within the first surface (top surface of 122; Figure 4,6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8), and wherein the second surface (bottom surface of 124; Figure 4,7) of the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) and the first surface (top surface of 122; Figure 4,6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) define a flow path (“radially extending recesses”; Figure 6; column 6; lines 36-42) through the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9), wherein the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) form a recursive flow pattern (Figure 6) extending from one annular channel (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) to the next radially outward across the first surface of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8), each of the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) has an annular shape; the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) are separated from one another by a plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9); and each radially outward wall (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42) of the plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9) defines an constant (not claimed) number of access positions (fluid paths between arcuate walls; Figure 6-Applicant’s 851; 7/26/22 statements; Figure 9) as a radially inward wall (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42) of the plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9), with each access position defining an opening in a respective one of the plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9) to fluidly join adjacent ones of the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) - claim 10
The semiconductor processing system (Figure 1,4-10) gasbox (12; Figure 4) of claim 10, wherein the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8) defines a port (36; Figure 7-Applicant’s 847; Figure 8) extending through the first gasbox plate (124; Figure 4,7-Applicant’s 840; Figure 8), as claimed by claim 12
The semiconductor processing system (Figure 1,4-10) gasbox (12; Figure 4) of claim 12, wherein the port (36; Figure 7-Applicant’s 847; Figure 8) provides fluid access to the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) defined in the first surface (top surface of 122; Figure 4,6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8), as claimed by claim 13
Moslehi’s semiconductor processing system (Figure 1,4-10) gasbox (12; Figure 4) of claim 12, wherein Moslehi’s port (36; Figure 7-Applicant’s 847; Figure 8) is configured to provide fluid access (36-34; column 5; lines 58-61) to a channel of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) radially inward of one or more channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9), as claimed by claim 14
The semiconductor processing system (Figure 1,4-10) gasbox (12; Figure 4) of claim 14, wherein the gasbox (12; Figure 4) defines one or more exit apertures (exit channels at 22, 26, 30 of “radially extending recesses”; Figure 6; column 6; lines 36-42) extending through the second surface (bottom surface of 122; Figure 6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8) from the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) in the first surface (top surface of 122; Figure 4,6) of the second gasbox plate (122; Figure 4,6-Applicant’s 842; Figure 8), as claimed by claim 15
Moslehi’s semiconductor processing system (Figure 1,4-10) gasbox (12; Figure 4) of claim 15, Moslehi’s one or more exit apertures (exit channels at 22, 26, 30 of “radially extending recesses”; Figure 6; column 6; lines 36-42) are formed in a channel of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) radially outward of Moslehi’s channel of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) fluidly accessed by Moslehi’s port (36; Figure 7-Applicant’s 847; Figure 8), as claimed by claim 16
Moslehi’s semiconductor processing system (Figure 1,4-10) gasbox (12; Figure 4) of claim 10, wherein a first channel (any one “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 623; Figure 6) of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) provides fluid access at two positions (at corresponding access positions as claimed) to a second channel (any adjacent one of “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 623; Figure 6) of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) radially outward of Moslehi’s first channel (any one “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 623; Figure 6), as clainmed by claim 18
The semiconductor processing system of claim 1, wherein the access positions (fluid paths between arcuate walls; Figure 6-Applicant’s 851; 7/26/22 statements; Figure 9) defined within radially adjacent walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9) of each of the plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9) are angularly offset from one another, as claimed by claim 21
Moslehi only teaches a constant number of access positions (fluid paths between arcuate walls; Figure 6-Applicant’s 851; 7/26/22 statements; Figure 9) as a radially inward wall (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42) of the plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9). As a result, Moslehi does not teach:
each radially outward wall (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42) of Moslehi’s plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9) defines an increased number of access positions (fluid paths between arcuate walls; Figure 6-Applicant’s 851; 7/26/22 statements; Figure 9) as a radially inward wall (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42) of Moslehi’s plurality of walls (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 848; 7/26/22 statements; Figure 9) – claim 1, 10
Bera also teaches a concentric channel gas distribution plate (Figure 3A) including radially outward wall (walls defining channels; Figure 3A) of Bera’s plurality of walls (walls defining channels; Figure 3A-Applicant’s 848; 7/26/22 statements; Figure 9) defines an increased number of access positions (see bifurcation points at 1219, 1232a-c; Figure 3A) as a radially inward wall (walls defining channels; Figure 3A-Applicant’s 848) of Bera’s plurality of walls (walls defining channels; Figure 3A-Applicant’s 848).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Moslehi to add bifurcation points / increased number of access positions as taught by Bera.
Motivation for Moslehi to add bifurcation points / increased number of access positions as taught by Bera is for maintaining spatial “uniform gas pressure” as taught by Bera ([0044]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi; Mehrdad M. et al. (US 5453124 A) and Bera; Kallol et al. (US 20090162260 A1) in view of Myo; Nyi Oo et al. (US 20080099147 A1). Moslehi and Bera are discussed above. Moslehi and Bera do not teach Moslehi’s semiconductor processing system (Figure 1,4-10) gasbox (12; Figure 4) of claim 18, wherein Moslehi’s fluid access at two positions comprises cutouts in an annular wall (walls between “radially extending recesses”; Figure 6; column 6; lines 36-42) separating Moslehi’s first channel (any one “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 623; Figure 6) of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) from Moslehi’s second channel (any adjacent one of “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 623; Figure 6) of Moslehi’s plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9). Moslehi further does not teach the semiconductor processing system gasbox of claim 18,wherein the second channel (any adjacent one of “radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 623; Figure 6) of the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) provides fluid access at more than two positions to a third channel of the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) radially outward of the second channel (any adjacent one of 348,344; Figure 3A-Applicant’s 623; Figure 6), and wherein each position of the more than two positions is radially offset from the two positions of fluid access from the first channel of the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9) to the second channel (any adjacent one of 348,344; Figure 3A-Applicant’s 623; Figure 6) of the plurality of channels (“radially extending recesses”; Figure 6; column 6; lines 36-42-Applicant’s 845; Figure 8,9), as claimed by claim 20
Myo was discussed in the prior action. Myo further teaches concentric annular channels.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Moslehi to optimize Moslehi’s channel shape as taught by Myo.
Motivation for Moslehi to optimize Moslehi’s channel shape as taught by Myo is for “uniform distribution” as taught by Myo ([0006]-[0008]).
Response to Arguments
Applicant’s arguments, see pages 9-10, filed July 26, 2022, with respect to the rejections of claims 1-10, 12-16, 18-21 under 35 USC §112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Moslehi; Mehrdad M. et al. (US 5453124 A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myo; Nyi Oo et al. (US 20080099147 A1) illustrates a gas distribution plate 113 Figure 3A including concentric channels similar in structure and function to Applicant’s gas box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Rudy Zervigon/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        20. Dhindsa’s semiconductor processing system gasbox (26; Figure 4) of claim 18, wherein Dhindsa’s second channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) provides fluid access at more than two positions to a third channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) radially outward of Dhindsa’s second channel, and wherein each position of Dhindsa’s more than two positions is radially offset from Dhindsa’s two positions of fluid access from Dhindsa’s first channel (Applicant’s 623; Figure 6) of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8) to Dhindsa’s second channel of Dhindsa’s plurality of channels (68, 70; Figure 4-Applicant’s 845; Figure 8).



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figure 4 is illustrated upside down.